In a proceeding pursuant to CPLR article 78, inter alia, to compel respondents to reinstate petitioner to his teaching position, with tenure, petitioner appeals from a judgment of the Surpeme Court, Richmond County, dated September 8, 1976, which dismissed the petition. Judgment affirmed, without costs or disbursements, on the opinion of Mr. Justice Garbarino. In addition, we note that the cases of Matter of McGill v D’Ambrose (58 AD2d 604) and Matter of Nash v Board of Educ. (38 NY2d 686) are applicable. Cohalan, J. P., Damiani, Hawkins and Mollen, JJ., concur.